Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 8/1/22.  The newly amended title has been approved.
	Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2020/0221423, (“Wang”) in view of Yasukawa et al., US 2020/0359357, (“Yasukawa”), newly cited.
Independent Claims
	Regarding independent claim 1, Wang teaches the claim limitations “A second user equipment (UE2) (Fig. 22, paragraph no. 0294), comprising: 
a receiver (Fig. 22, transceiver 2220 and paragraph no. 0299), operative to receive transmissions of a Transport Block (TB) 5performed by a first UE (UE1) using each of a first set of beams respectively (see paragraph nos. 0097 and 0105 which disclose that a UE (i.e., “second UE”) receives PSCCHs and PSSCHs transmitted by other UEs via beams; any one of these other UEs can be construed as a “first UE”; see paragraph no. 0096, “when UEs perform transmission and/or reception based on beams … a transmitting UE can cover each desired direction and a receiving UE can perform reception correctly in the desired direction”; the limitation “a first set of beams” is interpreted to mean one or more beams which is consistent with applicant’s specification); 
circuitry (Fig. 22, processor 2210 and paragraph no. 0297), operative to perform measurement on the received transmissions, and to select resource for sidelink transmission among candidate resources based on a measurement result (see paragraph nos. 0106-0107 which disclose performing PSSCH-RSRP measurement on the PSSCHs, determining whether an RSRP measurement value of each PSSCH is higher than a threshold, and if so, exclude the time-frequency resource; see also paragraph no. 0112 which discloses selecting a candidate single TU resource from the set of remaining candidate resources as a transmission resource for sidelink transmission); and 
a transmitter (Fig. 22, transceiver 2220 and paragraph no. 0299), operative to perform the sidelink transmission with the selected 10resource (paragraph no. 0118, “A packet to be transmitted … is transmitted via the transmission resource”; see Fig. 3C which clearly shows sidelink transmission and reception by a group of UEs), 
wherein, the circuitry (Fig. 22, processor 2210 and paragraph no. 0297) is further operative to preclude, from only the candidate resources related to a beam of the first set of beams, one or more candidate resources associated with a transmission using the beam of the first set of beams, if the measurement result of the transmission using the beam of the first set of beams fulfills a predetermined condition” (see paragraph nos. 0106, 0107, 0179 and in particular paragraph no. 0179 which discloses “If the RSRP is greater than a specific threshold, resources that, corresponding to this PSSCH … will be excluded”; the limitation “fulfills a predetermined condition” reads on the greater than the specific threshold disclosure; the PSSCHs are transmitted by another UE via one or more beams, see paragraph no. 0096, “when UEs perform transmission and/or reception based on beams … a transmitting UE can cover each desired direction and a receiving UE can perform reception correctly in the desired direction”; the received PSSCH is implicitly associated with a given transmitting beam from a transmitting UE and hence, the resources that are excluded are related to this given transmitting beam which teaches the newly amended limitations “preclude, from only the candidate resources related to a beam of the first set of beams, one or more candidate resources associated with a transmission using the beam”).
Even though Wang appears to teach the newly amended limitations “preclude, from only the candidate resources related to a beam of the first set of beams, one or more candidate resources associated with a transmission using the beam” of claim 1, Yasukawa teaches these limitations more clearly/explicitly.
Yasukawa teaches that a user device 100 eliminates a resource at the time of the resource selection on the basis of the measured RSRP and the beam coverage area, see paragraph no. 0056; see also paragraph nos. 0072 and 0076.  Hence, Yasukawa teaches excluding a resource related to a beam defining the beam coverage area based on the measured RSRP of the beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by limiting the exclusion of resources related to a particular transmission beam as taught by Yasukawa to improve the spatial reuse efficiency and mitigation of collision of resources as suggested by Yasukawa in paragraph no. 0055.
Regarding independent claim 13, this independent claim is a corresponding method claim of the apparatus (i.e., UE) claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Regarding independent claim 14, Wang teaches the claim limitations “A first user equipment (UE1) (Fig. 22, paragraph no. 0294, the “first user equipment” in the preamble reads on one of the outer periphery UEs shown in Fig. 3C, for example, the UE which is closest to the 6 o’ clock position in Fig. 3C in which the UE transmitting in all 4 directions is at the center of the “clock”), comprising: 
a receiver (Fig. 22, transceiver 2220 and paragraph no. 0299), operative to perform sidelink reception from a second UE (UE2) {the “second UE” reads on the UE closest to the 4 o’clock position, this second UE transmits (paragraph no. 0118, “A packet to be transmitted … is transmitted via the transmission resource”) and the UE receives}, 
wherein, the sidelink reception is performed with resource which is selected by 30the second UE (UE2) among candidate resources based on a measurement result, theWO 2020/029127PCT/CN2018/099443 45 measurement result being obtained by the second UE (UE2) performing measurement on transmissions of a Transport Block (TB) received from a third UE (UE3) using each of a first set of beams respectively (see paragraph nos. 0106-0107 which disclose that the second UE, supra, performs PSSCH-RSRP measurement on the PSSCHs, determines whether an RSRP measurement value of each PSSCH is higher than a threshold, and if so, excludes the time-frequency resource; see also paragraph no. 0112 which discloses selecting a candidate single TU resource from the set of remaining candidate resources as a transmission resource for sidelink transmission; the “third UE” reads on the UE at the center of the clock, supra, as shown in Fig. 3C), and 
wherein, one or more candidate resources associated with a transmission by 5the third UE (UE3) using a beam of the first set of beams are precluded from only the candidate resources related to the beam of the first set of beams, if the measurement result of the transmission by the third UE (UE3) using the beam of the first set of beams fulfills a predetermined condition” (see paragraph nos. 0106, 0107, 0179 and in particular paragraph no. 0179 which discloses “If the RSRP is greater than a specific threshold, resources that, corresponding to this PSSCH … will be excluded”; the limitation “fulfills a predetermined condition” reads on the greater than the specific threshold disclosure; the PSSCHs are transmitted by the third UE, supra, via one or more beams, see Fig. 3C and paragraph no. 0096, “when UEs perform transmission and/or reception based on beams … a transmitting UE can cover each desired direction and a receiving UE can perform reception correctly in the desired direction”; the received PSSCH is implicitly associated with a given transmitting beam from a transmitting UE and hence, the resources that are excluded are related to this given transmitting beam which teaches the newly amended limitations “wherein, one or more candidate resources associated with a transmission … using a beam of the first set of beams are precluded from only the candidate resources related to the beam of the first set of beams”).
Even though Wang appears to teach the newly amended limitations “wherein, one or more candidate resources associated with a transmission … using a beam of the first set of beams are precluded from only the candidate resources related to the beam of the first set of beams” of claim 14, Yasukawa teaches these limitations more clearly/explicitly.
Yasukawa teaches that a user device 100 eliminates a resource at the time of the resource selection on the basis of the measured RSRP and the beam coverage area, see paragraph no. 0056; see also paragraph nos. 0072 and 0076.  Hence, Yasukawa teaches excluding a resource related to a beam defining the beam coverage area based on the measured RSRP of the beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by limiting the exclusion of resources related to a particular transmission beam as taught by Yasukawa to improve the spatial reuse efficiency and mitigation of collision of resources as suggested by Yasukawa in paragraph no. 0055.
Regarding independent claim 15, this independent claim is a corresponding method claim of the apparatus (i.e., UE) claim 14 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 14 applies with equal force to this independent claim.
Dependent Claims
Regarding claim 2, Wang teaches “wherein, receiving transmissions of the TB performed by the first UE (UE1) using each of the first set of beams respectively comprises: receiving at least one of initial transmissions of the TB and retransmissions of the same TB using each of the first set of beams respectively (the at least “initial transmissions” transmitted by the third UE, supra, are received by the second UE, supra; see paragraph no. 0105 which discloses that the second UE, supra, receives within a sensing window PSCCHs and PSSCHs transmitted by other UEs such as the third UE, supra, shown in Fig. 3C; see paragraph no. 0138 which discloses that a transmitting UE needs to repetitively transmit one packet N times in multiples directions by sweeping); and 20precluding one or more candidate resources associated with the transmission using the beam of the first set of beams comprises: precluding one or more candidate resources associated with at least one of the initial transmission or the retransmission using the beam of the first set of beams” (see paragraph nos. 0106, 0107 and in particular paragraph no. 0107 which discloses “If the RSRP measurement value of the PSSCH is higher than the predefined threshold … excluding the time-frequency resource”; the received and measured PSSCHs are at least part of the initial transmission by the third UE, supra, shown in Fig. 3C).
Regarding claim 12, see paragraph no. 0107.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yasukawa as applied to claim 1 above and further in view of Wei et al., US 2019/0166640, (“Wei”).
Regarding claim 3, Wang teaches “wherein the beam is determined by measuring Reference Signal Received Power (RSRP) for the received transmissions” (see paragraph no. 0107) but not for “sidelink Synchronization Signal” or “PBSCH.”
Wei teaches within a communication system using sidelink transmissions, the link quality of a remote UE with its sidelink neighbors can be measured using the RSRP of a sidelink synchronization signal, see paragraph no. 0149.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Yasukawa by measuring the RSRP of a sidelink synchronization signal as taught by Wei to measure the link quality of the UE with its sidelink neighbors, as suggested by Wei in paragraph no. 0149.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yasukawa as applied to claim 1 above and further in view of Lee et al., US 2021/0195543, (“Lee”).
Regarding claim 4, Wang teaches “wherein the circuitry is further operative to set a time interval for a resource selection window to include, within the resourceWO 2020/029127PCT/CN2018/099443 43 selection window, candidate resources for initial transmission using each of a second set of beams (see Fig. 7 which shows a time interval, from n+T1 to n+T2, for a resource selection window which includes candidate resources A, B for initial transmission using beams, see paragraph no. 0138) but does not teach “candidate resources for retransmission using each of the second set of beams” as recited.  Wang also appears to implicitly teach retransmissions of the same packet, see paragraph no. 0138.
Lee teaches retransmissions more explicitly.  Lee teaches within a V2X sidelink resource exclusion communication system, when resources for initial transmission are selected, resources for retransmission may also be reserved apart from the resources for initial transmission by a predetermined time gap, see paragraph no. 0206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Yasukawa by including within the resource selection window, candidate resources for retransmission as taught by Lee, to perform the transmission twice for each MAC PDU/packet, as suggested by Lee in paragraph no. 0206.  Such a modification would improve the reliability of the sidelink transmissions performed by each UE to the other UEs.
Regarding claim 5, the limitation “set to guarantee all initial transmissions and retransmissions satisfy a latency requirement” is deemed nothing more than an intended use or purpose and as such, is not given any patentable weight, see MPEP 2103, section IC, entitled “Review the Claims.”  However, assuming arguendo that this limitation is not mere intended use or purpose and should be given patentable weight, this limitation is taught by Lee, see paragraph no. 0206.
Lee teaches in paragraph no. 0206 that resources for the initial transmission and the retransmission are selected within a resource selection window which implies that the resource selection window is “set to guarantee all initial transmissions and retransmissions satisfy a latency requirement” as now claimed in claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Yasukawa by incorporating the teachings of Lee to meet the latency requirements of V2X communications which facilitates the adoption of newer 3GPP standards such as the 3GPP 5G NR standards.
Regarding claim 6, see Fig. 7 of Wang which shows that the resources A and B are “bundled together” as that term is broadly construed since the resources A and B are consecutive in time.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yasukawa as applied to claim 2 above and further in view of Lee et al., US 2019/0014564, (“Lee”).
Regarding claim 8, Wang teaches “wherein the initial transmissions or retransmissions of the same TB using the first set of beams are performed on consecutive positions in time domain” (see Fig. 7 which shows initial transmissions/retransmissions of the same packet consecutive in time, see also paragraph no. 0138).
Wang does not teach the limitation “on a same position in frequency domain” as recited in claim 8.  In Wang, the resources A and B occupy different frequency positions.
Lee teaches that retransmissions of the same packet may be performed by using the same frequency resource as the initial transmission in a V2X communication system, see paragraph no. 0199.  Hence, Lee teaches that the retransmissions of the same packet may use the same frequency resource.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Yasukawa by using the same frequency position for initial transmissions/retransmissions as taught by Lee in order to use the Mode 1 DCI and/or ‘SA(/PSCCH)’ as suggested by Lee in paragraph no. 0199.  Furthermore, such a modification would enable the sidelink transmissions to occupy a smaller frequency band, thereby reserving the other unused frequency bands for additional sidelink transmissions.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yasukawa as applied to claim 1 above and further in view of Guo et al., US 2017/0325260, (“Guo”).
Regarding claim 9, Wang does not teach but Guo teaches/suggests “wherein the number of beams in the first set of beams is implied by sidelink SS of the first UE (UE1) or indicated in PSBCH of the first UE (UE1)” (see paragraph no. 0013 of Guo which discloses that a BS transmits to a UE a PBCH which conveys a number of the transmit beams being utilized by the BS).  In Guo, the BS is analogous to “the other UE” and the PBCH is analogous to the “PSBCH.”  Hence, Guo at least suggests the limitation “wherein the number of beams in the first set of beams is indicated in PSBCH of the first UE” as recited in claim 9 given that sidelink communications are well known in the art and the concepts in LTE can be easily applied to the sidelink technology being employed in the emerging V2X technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Yasukawa by indicating the number of beams in the PSBCH of the first UE as suggested by Guo in order to prepare the sidelink neighboring UEs to better receive the transmitted signals by using a corresponding number of receive beams at the receiving UE.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yasukawa as applied to claim 1 above and further in view of Mok et al., US 2019/0253927, (“Mok”).
Regarding claim 10, Wang appears to implicitly teach “wherein the sidelink transmission is performed by using a second set of beams (sidelink transmission performed, via beams, by the second UE, supra, see also paragraph no. 0118), wherein the number of beams in the second set of beams is not larger than a maximum allowable number of beams determined based on a transmission parameter of the UE (implicit in Wang), the transmission parameter being 5configured or preconfigured for a certain value of CBR and a certain value of PPPP of the second UE (UE2)” (see paragraph no. 0130 which discloses CBR and priority of each resource pool in which the disclosed priority teaches the recited “PPPP”).
Mok teaches these limitations more explicitly, see paragraph no. 0090 which discloses that a first terminal 121 may select a Tx carrier and a resource pool using the channel busy ratio (CBR) and the ProSe per packet priority (PPPP) of the resource pool of each carrier.  The first terminal 121 then transmits a duplicated packet to a second terminal 123 via the Tx carrier or beam, see paragraph no. 0091. The number of beams used by the first terminal 121 is “not larger than a maximum allowable number of beams”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Yasukawa by incorporating the teachings of Mok to improve the sidelink communication with neighboring UEs by limiting the number of beams used by the transmitting UE based on the CBR and PPPP which are known parameters in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yasukawa as applied to claim 1 above and further in view of Chae et al., US 2017/0272299, (“Chae”).
Regarding claim 11, Wang does not explicitly teach but Chae teaches “wherein three or more sets of sidelink Synchronization Signal (SS) and Physical Sidelink Broadcast Channel (PSBCH) are allocated in one slot” (see Fig. 8(a) which discloses within a 1 ms subframe at least 4 sidelink synchronization signals (PSSS in symbols 1, 2 and SSSS in symbols 11, 12) and a PSBCH (symbols 4-9) are allocated, see also paragraph no. 0119; the limitation “slot” is broadly construed to read on the disclosed subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Yasukawa by incorporating the teachings of Chae to enable the UEs to communicate system information to a group of neighboring UEs via the PSBCH and to synchronize their transmissions with one another by using the well known primary and secondary sidelink synchronization signals, as is known in the art.  Such a modification would improve the reliability and the efficiency of sidelink communications in V2X communications.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations as set forth in claim 7.
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 13, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments are not moot, these arguments are addressed herein.  Applicant argues, re each independent claim, that Wang does not teach or suggest the newly amended claim limitations of, for example, claim 1.  However, this argument is not persuasive for the reasons given above and amplified below.  
In particular, Wang discloses in paragraph no. 0179, “If the RSRP is greater than a specific threshold, resources that, corresponding to this PSSCH … will be excluded.” The received PSSCH is implicitly associated with a given transmitting beam from a transmitting UE and hence, the resources that are excluded are implicitly related to this given transmitting beam which teaches the newly amended limitations “preclude, from only the candidate resources related to a beam of the first set of beams, one or more candidate resources associated with a transmission using the beam” as now claimed in claim 1.  However, assuming arguendo that Wang does not implicitly teach these newly amended claim limitations, the newly cited reference, Yasukawa, remedies the deficiencies of Wang for the reasons given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See col. 17, lines 47-51, of Min et al., (US 11,432,264) which teaches that the value of the resource selection window T2 may be configured to satisfy the low-latency requirement of V2X sidelink transmissions.  This disclosure is relevant to claim 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414